AMENDED INTERIM ORDER
Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio, the five-judge commission appointed to consider the above-cited matter met by telephone conference on November 30,1998.
The five-judge commission determines that an interim order should issue to the parties ordering the complainant’s attorneys to file then' requested attorney fees and deposition costs and accompanying affidavit in accordance with DR 2-106. The attorney fees are to be itemized by date, time, and service performed with the hourly rate charged, and the affidavit of the complainant’s attorneys shall address each of the items stated in DR 2-106(B). The attorney’s fees affidavit and deposition costs are to be filed on or before December 30, 1998. On or before January 8, 1999, the respondent may file a response to the complainant’s affidavit. The complainant’s affidavit and the respondent’s reply shall be filed in the manner set forth in the Supreme Court’s order of October 27,1998 appointing the five-judge commission with a copy served on opposing counsel.
Dated: December 16,1998
The five-judge commission will determine the reasonableness and necessity of the attorney fees and deposition costs requested by complainant based on the pleadings before the commission at that time. Thereafter, the final order of the five-judge commission shall issue pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio.
BY ORDER OF THE COMMISSION.
Richard A. Dove Secretary to the Commission